Title: Thomas Jefferson to Joshua Dodge, 22 August 1819
From: Jefferson, Thomas
To: Dodge, Joshua


          
            Sir
            Monticello Aug. 22. 19.
          
          It was not until the beginning of this month that I learned the death of my friend mr Cathalan, a friend of upwards of 30. years, whom I had learned to esteem by a personal acquaintance and many kindnesses recieved at Marseilles from himself, his father and mother, then living. from his constitution and habits, and my more advanced age I had hoped to have been spared the regrets of his loss.
          On the 9th inst. I recieved your favor of May 26. announcing his death more particularly, and your wishes to succeed him. I immediately wrote to the President on the subject, and forwarded to him  such of the documents you inclosed to me as I thought would be useful, lest you might not have sent them to the Secretary of state. the interest which the mr Crownenshields still hold in the mind of the government I consider as securing the appointment to you, and especially after what had passed on a former occasion on that subject between mr Secretary Crownenshield, the President and myself.
          On the 26th of May (while you were writing yours to me) I wrote a long letter to my friend mr Cathalan, the principal object of which was to obtain for the present year the supplies of wine & some other things with which he furnished me annually, and I lodged a sum of  money in the hands of my friend John Vaughan of Philadelphia to be remitted to Paris, and of which 250.D. were to be subject to the order of mr Cathalan. this he did by a bill of mr Girard of  Philadelphia on Lafite & co. of Paris. I do not know whether mr Cathalan had a partner in commerce to whom this authority would survive or whether it would pass to his executors, or whether any steps will have been taken in the case. if the commission remains unexecuted, I will pray you to consider that letter as addressed to yourself, and that you will undertake it’s fulfilment in all it’s parts. for this purpose I pass this letter thro’ the hands of mr Vaughan with a request that he will forward it to you with an authority to draw on Lafite and co. for the 250.D. if not already paid by them to any other. this sum is to be applied to the paiment of mr Sasserno of Nice, mr Durand of Perpignan, mr Tourneron of Ledanon and mr Bergasse of Marseilles for the wines requested from them, and the articles of oil Etc from Marseilles, and will be sufficient according to former prices: and I will pray you to make the paiments, and recieve and forward the wines to the Address of the Collector of any port in the Chesapeak or North of it, to whom an opportunity may occur; and with as little delay as is practicable, the approach of our coast in winter being very hazardous. I will thank you for a line of information, on reciept of this, whether any thing has been done under my letter of May 26 and when I may expect the articles it requested, and I salute you with esteem and respect.
          
            Th: Jefferson
          
        